DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 C.F.R. §1.111, filed May 25, 2022.  Claims 1, 3-7, 9, 11-15 and 17-20 are pending.
Response to Arguments
Applicant's arguments filed in response to the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action dated March 1, 2022, pages 4-17, have been fully considered but they are not persuasive.  
 	In response to the claim rejections under 35 U.S.C. 103, Applicant has amended independent claims 1, 7 and 15.  In particular, the claims have been amended to recite automatic detection of sensitive data and redact it or substitute non-sensitive text (AMENDMENT, page 10).  Applicant states that the cited prior art (Salgado, Marimuthu) fail to disclose automatic detection of sensitive terms or PII according to first or second local lexicons for first or second end users, or using the mask words to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms of PII according to the local lexicon for the appropriate end user (AMENDMENT, page 11).  
 	Contrary to Applicant’s argument, Salgado does teach automatic detection of sensitive terms.  In Salgado, the text modification system 10 may be configured to search a submitted print job for terms relevant to the selected category, data stream compared with lexicon 38 and data text automatically tagged for masking (paragraph [0029]).  Salgado further discloses redaction of the sensitive terms according to the lexicon (lexicon 38 may be a finite state device which serves as a dictionary whereby specific textual elements in the print job data stream or OCR’d text may be identified for masking (paragraph [0025]).   As set forth in the prior Office action, Marimuthu, at paragraphs [0029] and [0035], suggests different lexicons (dictionaries) may be created individually for different users, thereby enabling a first user to use a first lexicon specific to the first user, and enabling a second user to use a second lexicon specific to the second user.   In combination with Salgado, redaction may be performed using each lexicon.  As for substituting non-sensitive text, it should be noted that the claims recite substitution of the non-sensitive text or redaction of sensitive terms, and thus this limitation is met by any reference that teaches either substitution or redaction.
 	Applicant further states that none of the other cited prior art references (Black (AMENDMENT, pages 11-12), Leeds (AMENDMENT, pages 12-13), or the combination thereof (AMENDMENT, pages 13-14)) cure the infirmity of the combination of Salgado and Marimuthu.  However, as set forth above, the combination of Salgado and Marimuthu suggests the added limitations recited in Applicant’s amended claims.  Furthermore, with regard to Leeds, Applicant disagrees with the indication in the prior Office action that “it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Salgado and Marimuthu by providing automatic redaction in a manner such as taught by Leeds” (AMENDMENT, page 12), but fails to provide any reason for disagreement.  Thus, Applicant’s arguments are not deemed persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0239365 (hereinafter “Salgado”) in view of U.S. Patent Application Publication 2015/0095014 (hereinafter “Marimuthu”).
 	Regarding claim 1, Salgado discloses an apparatus (text masking system (Fig. 1)), comprising:
	- a processor (text modification system 10 applies one or more masks to a print job generated from an original document (paragraph [0013]));
	- a printing device in communication with the processor (print engine 12 may be configured to generate a hardcopy output from the print job data streams transmitted by the job generator 22 (paragraph [0018]); communication channel provided between the print engine and the system 10 via communication interface 26 (paragraph [0019]));
	- a user interface in communication with the processor (user interface 24, such as a graphical user interface (GUI) creates/modifies a job description for the print job (paragraph [0016]); user interface module 32 allows a user to interact with the system 10, e.g., via user interface 24 (paragraph [0026])); and
	- an input/output device in communication with the processor and with a computerized network external to the apparatus (communication interface 26 may be configured to provide a communication channel between the job generator 22, the print engine or other output device and the system 10 for transmission of data, and may include dedicated cable line, local area network, a wide area network or some combination thereof (paragraph [0019])),
	- wherein the processor is adapted to maintain a general lexicon established by an administrator according to established policies, said general lexicon established by an administrator according to established policies, said general lexicon containing mask words for sensitive terms or person identifiable information (PII) (lexicon 38 may be a finite state device which serves as a dictionary whereby specific textual elements in the print job stream or OCR’d text may be identified for masking (paragraph [0025]); sensitive terms (paragraph [0011]) and personal identifiable information (paragraph [0025]) may be masked; exemplary system and method find application in variety of different contexts, such as masking of text to assist owner of documents in complying with existing privacy compliance and standards (paragraph [0057])),
 	- wherein the processor is adapted to automatically detect the sensitive terms or PII according to the first local lexicon for the first end user (system 10 may be configured to search a submitted print job for terms relevant to the selected category, data stream compared with lexicon 38 and data text automatically tagged for masking (paragraph [0029])),
	- wherein the processor is adapted to use the mask words in the lexicon to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from at least one of: printed items, items displayed on the user interface, items sent to storage, and items provided to the computerized network through the input/output device (text elements to be masked (redacted) may be selected, and the user may select textual elements from the lexicon (paragraph [0043]), documents to be masked include documents in an electronic, hardcopy format or scanned version thereof (paragraph [0041])).
 	Salgado does not expressly disclose: “wherein the processor is adapted to provide, through the user interface and the computerized network, options for the administrator to change the mask words in the general lexicon to create a local lexicon, in which a first local lexicon is defined for a first end user and a second local lexicon is defined for a second end user,” prior to using the mask words in the first and second local lexicons, or “wherein the processor is adapted to use the mask words in the second local lexicon to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from at least one of: print items, items displayed on the user interface, items sent to storage, and items provided to the computerized network through the input/output device, according to the second local lexicon for the second end user.”
 	Marimuthu discloses a method and apparatus for providing content screening and rating, including a dictionary module 209 for enabling user configuration of dictionaries 107.  The system includes an application suite (e.g., content rating applications 109), which enables users to screen content items 103 (e.g., by blocking, masking, substituting, etc.) elements matching terms appearing in dictionaries 107 (paragraph [0020])).  A dictionary module 209 enables user configuration of the dictionaries 107, by input and/or removal of words (paragraph [0046])).  In this way, a “local lexicon” may be created by a user from a particular dictionary.  The dictionary thus configured by the user may be used for screening (e.g., by masking (redacting)) content items as mentioned above.  At paragraph [0029], Marimuthu states: “It is contemplated that dictionaries 107 can be specific to individual users, groups of users, enterprises, etc.”  At paragraph [0035], Marimuthu states: “In another embodiment, the content rating platform 103 can maintain individual dictionaries for different originators (e.g., senders) of the content items, 103.”  It is apparent from these two passages that different lexicons (dictionaries) may be created individually for different users, thereby enabling a first user to use a first lexicon specific to the first user, and enabling a second user to use a second lexicon specific to the second user.  Furthermore, using mask words in first and second lexicons to perform redaction of content items would have been obvious to one of ordinary skill in the art, for it would not make any sense to provide additional lexicons without being able to use each of the lexicons for their intended purpose of redaction of the content items.
 	One of ordinary skill in the art would have recognized, in view of Marimuthu, the advantage of providing a lexicon which may be configured by a user by input/ removal of words, in that the lexicon may be adapted to suit the needs of the user, thereby providing greater flexibility in masking words on a document.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Salgado by providing for user configuration of a dictionary by input/removal of words so as to generate a “local lexicon” which may be used to redact content, such as taught by Marimuthu.
 	Regarding claim 3, Salgado discloses: wherein the processor is adapted to use the mask words in the lexicon to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from at least one of: job queues and reports (text modification system 10 is clearly capable of redact mask words in the lexicon 38 from any hardcopy 14 or digital original document 18 (Fig. 1)).  In combination with Marimuthu, first and second lexicons may be configured by first and second end users to generate a “first local lexicon” and a “second local lexicon”, respectively, by input/removal of words therein (see rejection of claim 1 above).
 	Regarding claim 5, Salgado discloses: the printing device further comprising a scanner adapted to scan one or more pages from an original document for copying or entering data from the original document into a file, wherein the original document is a paper document or an electronic document (optical scanner 16 generates image data comprising a digital copy of the original hardcopy document (paragraph [0016])).
 	Regarding claim 6, Salgado discloses: wherein the processor is adapted to use the mask words in the lexicon to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from the original document (text elements to be masked may be selected, and the user may select textual elements from the lexicon (paragraph [0043])).  In combination with Marimuthu, first and second lexicons may be configured by first and second end users to generate a “first local lexicon” and a “second local lexicon”, respectively, by input/removal of words therein (see rejection of claim 1 above).
 	Regarding claim 15, Salgado discloses a method, comprising:
	- receiving a job into a computerized device, the job comprising an original document (job generator 22 receives image data comprising a digital copy of an original hardcopy document 14 or digital document 18 (paragraph [0016]));
	- displaying, on a user interface of the computerized device, a selection for a general lexicon of mask words maintained by a processor of the computerized device, the general lexicon being created by a administrator according to established policies for sensitive terms or person identifiable information (PII) (GUI 24 used to access lexicon 38 to select textual elements or categories for masking (paragraph [0029]); lexicon 38 may be a finite state device which serves as a dictionary, whereby specific textual elements in the print job data stream or OCR’d text may be identified for masking (paragraph [0025]); sensitive terms (paragraph [0011]) and personal identifiable information (paragraph [0025]) may be masked; exemplary system and method find application in variety of different contexts, such as masking of text to assist owner of documents in complying with existing privacy compliance and standards (paragraph [0057]));
 	- automatically detecting sensitive terms or PII in the original document according to the first local lexicon for the first end user (system 10 may be configured to search a submitted print job for terms relevant to the selected category, data stream compared with lexicon 38 and data text automatically tagged for masking (paragraph [0029]));
	- substituting non-sensitive text or redacting words from the original document to create a modified document using the mask words in the lexicon (text elements to be masked may be selected, and the user may select textual elements from the lexicon (paragraph [0043])); and
	- outputting the modified document from the computerized device (modified document, including masks, is output on the output device (paragraph [0054])).
 	Salgado does not expressly disclose:
	- receiving input into the user interface to define a local lexicon from the general lexicon of mask words; and
	- creating the at least one local lexicon by changing the mask words in the general lexicon of mask words, in which a first local lexicon of mask words is defined for a first end user and a second local lexicon of mask words is defined for a second end user.
 	As set forth above regarding claim 1, Marimuthu discloses a method and apparatus for providing content screening and rating, including a dictionary module 209 for enabling user configuration of dictionaries 107.  The system includes an application suite (e.g., content rating applications 109), which enables users to screen content items 103 (e.g., by blocking, masking, substituting, etc.) elements matching terms appearing in dictionaries 107 (paragraph [0020])).  A dictionary module 209 enables user configuration of the dictionaries 107, by input and/or removal of words (paragraph [0046])).  In this way, a “local lexicon” may be created by a user from a particular dictionary.  The dictionary thus configured by the user may be used for screening (e.g., by masking (redacting)) content items as mentioned above.  At paragraph [0029], Marimuthu states: “It is contemplated that dictionaries 107 can be specific to individual users, groups of users, enterprises, etc.”  At paragraph [0035], Marimuthu states: “In another embodiment, the content rating platform 103 can maintain individual dictionaries for different originators (e.g., senders) of the content items, 103.”  It is apparent from these two passages that different lexicons (dictionaries) may be created individually for different users, thereby enabling a first user to use a first lexicon specific to the first user, and enabling a second user to use a second lexicon specific to the second user.  Furthermore, using mask words in first and second lexicons to perform redaction of content items would have been obvious to one of ordinary skill in the art, for it would not make any sense to provide additional lexicons without being able to use each of the lexicons for their intended purpose of redaction of the content items.
 	One of ordinary skill in the art would have recognized, in view of Marimuthu, the advantage of providing a lexicon which may be configured by a user by input/ removal of words, in that the lexicon may be adapted to suit the needs of the user, thereby providing greater flexibility in masking words on a document.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Salgado by providing for user configuration of a dictionary by input/removal of words so as to generate a “local lexicon” which may be used to redact content, such as taught by Marimuthu.
 	Regarding claim 17, Salgado discloses: wherein outputting the modified document from the computerized device comprises printing the modified document (output device prints the document with each instance of the specified text element masked in the desired color (paragraph [0054])).  
	Regarding claim 18, Salgado discloses: substituting non-sensitive text or redacting text from at least one of: printed items; items displayed on the user interface; and items provided to networks through an input/output device using the mask words in the local lexicon (documents to be masked include documents in an electronic, hardcopy format or scanned version thereof (paragraph [0041])).  In combination with Marimuthu, first and second lexicons may be configured by first and second end users to generate a “first local lexicon” and a “second local lexicon” by input/removal of words therein (see rejection of claim 15 above).
 	Regarding claim 19, Salgado discloses: wherein the items provided to networks through an input/output device comprise job queues and reports (text modification system 10 is clearly capable of redact mask words in the lexicon 38 from any hardcopy 14 or digital original document 18 (Fig. 1)).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salgado in view of Marimuthu as applied to claims 1 and 15 above, and further in view of U.S. Patent Application Publication 2006/0075228 (hereinafter “Black”).
 	Regarding claims 4 and 20, neither Salgado nor Marimuthu expressly disclose the limitation: wherein the processor is adapted to selectively apply the mask words in the first local lexicon to identified applications for the printing device, according to the first local lexicon for the first end user, and wherein the processor is adapted to selectively apply the mask words in the second local lexicon to identified application for the printing device, according to the second local lexicon for the second end user.  (Salgado in view of Marimuthu disclose first and second local lexicons for first and second end users, respectively, as set forth above regarding claims 1 and 15, but do not disclose selectively applying mask words to identified applications for the printing device.)
	 Black discloses a method and apparatus for recognition and real time protection from view of sensitive terms in documents.  A user can go into an email archive folder, inbox folder or sent mail folder and automatically detect sensitive text segments and/or attachments, and mark them for protection.  The marked segments are then encrypted, redacted or removed (paragraph [0176]).  By selectively going into the email archive, inbox or sent mail folders, a user can access a particular document is a selected application for processing, thereby providing greater convenience for the user.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Salgado and Marimuthu by providing selective redaction to identified applications, such as taught by Black.
Claims 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salgado in view of Marimuthu and U.S. Patent 7,802,305 (hereinafter “Leeds”).
 	Regarding claim 7, Salgado discloses a printing device (text masking system (Fig. 1) includes output device 12 with print engine (paragraph [0014])), comprising:
	- an input device receiving an original document, wherein the original document is a paper document or an electronic document (job generator 22 receives image data comprising a digital copy of an original hardcopy document 14 or digital document 18 paragraph [0016]));
	- a processor operatively connected to the input device (text modification system 10 applies one or more masks to a print job generated from the original document (paragraph [0013]));
	- a user interface operatively connected to the processor (user interface 24, such as a graphical user interface (GUI) creates/modifies a job description for the print job (paragraph [0016]); user interface module 32 allows a user to interact with the system 10, e.g., via user interface 24 (paragraph [0026]));
	- a data transfer device in communication with the processor and with a computerized network external to the printing device (communication interface 26 may be configured to provide a communication channel between the job generator 22, the print engine or other output device and the system 10 for transmission of data, and may include dedicated cable line, local area network, a wide area network or some combination thereof (paragraph [0019])); and 
	-  a marking device operatively connected to the processor (print engine 12 may be configured to generate a hardcopy output from the print job data steams transmitted by the job generator 22 (paragraph [0018])),
	- wherein the processor is adapted to maintain a general lexicon established by an administrator according to established policies, said general lexicon containing mask words for sensitive terms or person identifiable information (PII) (lexicon 38 may be a finite state device which serves as a dictionary whereby specific textual elements in the print job stream or OCR’d text may be identified for masking (paragraph [0025]); sensitive terms (paragraph [0011]) and personal identifiable information (paragraph [0025]) may be masked; exemplary system and method find application in variety of different contexts, such as masking of text to assist owner of documents in complying with existing privacy compliance and standards (paragraph [0057])), 
 	- wherein the processor is adapted to automatically detect the sensitive terms or PII according to the first local lexicon for the first end user (system 10 may be configured to search a submitted print job for terms relevant to the selected category, data stream compared with lexicon 38 and data text automatically tagged for masking (paragraph [0029]))
	- wherein the processor is adapted to redact the mask words from the original document, to create a modified document (text elements to be masked may be selected, and the user may select textual elements from the lexicon (paragraph [0043])), and
	- wherein the marking device is adapted to print the modified document (modified document, including masks, is output on the output device (paragraph [0054])).
 	Salgado does not expressly disclose “automatically use mask words to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from the original document, according to the first local lexicon for the first end user and automatically use the mask words from the original document, according to the second local lexicon for the second user,” or “wherein the processor is adapted to provide, through the user interface and the computerized network, options for the administrator to change the mask words in the general lexicon to create a first local lexicon for a first end user and a second local lexicon for a second end user.”
           As set forth above regarding claim 1, Marimuthu discloses a method and apparatus for providing content screening and rating, including a dictionary module 209 for enabling user configuration of dictionaries 107.  The system includes an application suite (e.g., content rating applications 109), which enables users to screen content items 103 (e.g., by blocking, masking, substituting, etc.) elements matching terms appearing in dictionaries 107 (paragraph [0020])).  A dictionary module 209 enables user configuration of the dictionaries 107, by input and/or removal of words (paragraph [0046])).  In this way, a “local lexicon” may be created by a user from a particular dictionary.  The dictionary thus configured by the user may be used for screening (e.g., by masking (redacting)) content items as mentioned above.  At paragraph [0029], Marimuthu states: “It is contemplated that dictionaries 107 can be specific to individual users, groups of users, enterprises, etc.”  At paragraph [0035], Marimuthu states: “In another embodiment, the content rating platform 103 can maintain individual dictionaries for different originators (e.g., senders) of the content items, 103.”  It is apparent from these two passages that different lexicons (dictionaries) may be created individually for different users, thereby enabling a first user to use a first lexicon specific to the first user, and enabling a second user to use a second lexicon specific to the second user.  Furthermore, using mask words in first and second lexicons to perform redaction of content items would have been obvious to one of ordinary skill in the art, for it would not make any sense to provide additional lexicons without being able to use each of the lexicons for their intended purpose of redaction of the content items.
 	One of ordinary skill in the art would have recognized, in view of Marimuthu, the advantage of providing a lexicon which may be configured by a user by input/ removal of words, in that the lexicon may be adapted to suit the needs of the user, thereby providing greater flexibility in masking words on a document.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Salgado by providing for user configuration of a dictionary by input/removal of words so as to generate a “local lexicon” which may be used to redact content, such as taught by Marimuthu.
 	 Salgado in view of Marimuthu does not expressly disclose “automatic redaction” of the mask words in the lexicons from the original document to create a modified document.
	Leeds discloses a method and apparatus for automated redaction of content in a document, wherein content in a redact list 120 may be automatically redacted from the document 110 (column 9, lines 28-33).  Automatic redaction of content frees a user from having to identify words for redaction in a document prior to the redaction process, which was known as a drawback of conventional software applications (column 1, lines 39-45).  Therefore, it would have been obvious of one of ordinary skill in the art to modify the combined teachings of Salgado and Marimuthu by providing automatic redaction in a manner such as taught by Leeds.
	Regarding claim 9, Salgado discloses: wherein the processor is adapted to use the mask words in the lexicon to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from at least one of: printed items, items displayed on the user interface, items sent to storage, and items provided to the computerized network through the data transfer device (documents to be masked include documents in an electronic, hardcopy format or scanned version thereof (paragraph [0041])).  In combination with Marimuthu, the lexicon may be configured by first and second end users to generate a “first local lexicon” and a “second local lexicon”, respectively, by input/removal of words therein.
 	Regarding claim 11, Salgado discloses: wherein the input device further comprises a scanner adapted to scan one or more pages from the original document (optical scanner 16 generates image data comprising a digital copy of the original hardcopy document (paragraph [0016])),
	- wherein the data transfer device is adapted to receive the original document as a digital file (digitized image data received at job generator 22 so as to generate a print job (paragraph [0016]), print job transmitted from the print job generator 22 to the text modification system 10 (paragraph [0020]) via the communication interface 26 (Fig. 1)), and
	- wherein the processor is adapted to send or store the modified document (modified document, including masks, is output on the output device (paragraph [0054])).
 	Regarding claim 12, Salgado discloses: wherein scanning creates a digitized image of the original document (optical scanner 16 generates image data comprising a digital copy of the original hardcopy document (paragraph [0016])), and 
	- wherein the processor is adapted to perform optical character recognition on the digitized image to create a text file comprising words from the original document (text modification system 10 includes an OCR module 34 (Fig 1) which receives a submitted print job data stream and may convert image data via optical character recognition (paragraph [0024])).
Regarding claim 13, Salgado discloses: wherein the processor is adapted to use the mask words in the lexicon to substitute non-sensitive text for such sensitive terms or PII or to redact such sensitive terms or PII from at least one of: job queues and reports (text modification system 10 is clearly capable of redact mask words in the lexicon 38 from any hardcopy 14 or digital original document 18 (Fig. 1)).  In combination with Marimuthu, the lexicon may be configured by first and second end users to generate a “first local lexicon” and a “second local lexicon”, respectively, by input/removal of words therein. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salgado in view of Marimuthu and Leeds as applied to claim 7 above, and further in view of Black.
 	Regarding claim 14, neither Salgado, Marimuthu nor Leeds expressly disclose the limitation: wherein the processor is adapted to selectively apply the mask words to identified applications for the printing device.	 As set forth above regarding claims 4 and 20, Black discloses a method and apparatus for recognition and real time protection from view of sensitive terms in documents.  A user can go into an email archive folder, inbox folder or sent mail folder and automatically detect sensitive text segments and/or attachments, and mark them for protection.  The marked segments are then encrypted, redacted or removed (paragraph [0176]).  By selectively going into the email archive, inbox or sent mail folders, a user can access a particular document is a selected application for processing, thereby providing greater convenience for the user.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Salgado, Marimuthu and Leeds by providing selective redaction to identified applications, such as taught by Black.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677